United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3242
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Jeffery J. Thigpen,                     *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: November 18, 2003

                                 Filed: January 16, 2004
                                  ___________

Before MURPHY, LAY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       A 54-count indictment charged Jeffery J. Thigpen with making false statements
relating to health care matters, health care fraud, and money laundering. The
Government brought the charges after an investigation revealed Thigpen sought
reimbursement from Medicaid for transportation services allegedly provided by his
company, New Life Transportation, and some of the billed services had not been
provided. A jury convicted Thigpen of 41 of the counts, and the district court*

      *
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
sentenced him to 51 months confinement followed by three years of supervised
release, and ordered him to pay a $4,100 assessment and restitution of $412,438.41.
Thigpen appeals his money-laundering convictions under 18 U.S.C.
§ 1956(a)(1)(A)(i), arguing the government failed to prove the proceeds of the
unlawful activity were used to further his unlawful scheme. Rather, Thigpen argues
he paid his drivers’ salaries and his company’s rent from an account into which he
had deposited tainted and untainted funds. According to Thigpen’s appeal brief,
during the time he received $800,000 from his fraudulent scheme, he received over
$200,000 from legitimate business operations, and he was convicted of laundering or
“reinvesting” some $4,195, an amount that could have been paid out of lawfully
obtained funds. (Appellant’s Br. at 8-9, 13-14.)

        To sustain a conviction under section 1956(a)(1)(A)(i), the Government needed
to prove Thigpen “engaged in financial transactions with the knowing use of the
proceeds of illegal activities” and with the “intent to promote the carrying on” of
unlawful activity. See United States v. Jolivet, 224 F.3d 902, 909 (8th Cir. 2000)
(quoting § 1956(a)(1)(A)(i)). In general the Government is not required to exclude
every reasonable hypothesis of innocence. See id. at 907. Contrary to Thigpen’s
position, the Government was not required to prove no untainted funds were involved
to sustain his conviction. See United States v. Braxtonbrown-Smith, 278 F.3d 1348,
1352-55 (D.C. Cir. 2002) (§ 1956(a)(1) does not require Government to trace
illegitimate dollars commingled with legitimate income; such a requirement would
allow participants in unlawful activities to prevent their own convictions under the
money laundering statute simply by commingling funds derived from both specified
unlawful activities and other activities). Accordingly, we affirm.

                       ______________________________




                                         -2-